Gray, C. J.
The only taking of land, alleged in the petition or appearing by the record, was by the location of the highway in 1868. The St. of 1870, a. 278, did not authorize any new taking, but declared the location already made and the assessment of damages therefor by the board of aldermen to be valid, and extended the time of applying for a jury to determine the damages. The petitioner, by applying for a jury under this statute, admitted the validity of that location, and his damages were rightly estimated as of the date thereof. The question of the constitutionality of the St. of 1870 is not open to him in these proceedings. Judgment accepting the verdict affirmed.